217 Md. 650 (1958)
141 A.2d 743
PERSON
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 106, September Term, 1957.]
Court of Appeals of Maryland.
Decided May 27, 1958.
*651 Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
HENDERSON, J., delivered the opinion of the Court.
In this application for leave to appeal from a denial of a writ of habeas corpus, several of the contentions now made were disposed of in a previous application. Person v. Warden, 211 Md. 647. Since he pleaded guilty, contentions based on the alleged lack of evidence are without merit. He now complains that he was precluded from taking an appeal because of his indigency. He was represented by counsel, and he does not allege that the State or any public official prevented him from taking an appeal. It is not shown that he attempted to take an appeal or made any application based on his alleged indigency. Cf. Cooper v. Warden, 214 Md. 629; Smith v. Warden, 214 Md. 666; and Strosnider v. Warden, 216 Md. 635.
Application denied, with costs.